UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-04318 The American Funds Income Series (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: May 31, 2009 Kimberly S. Verdick Capital
